A0245B (Rev. ll/ 16) Judgment in a Criminal Case
Sheet 1

UNITED STATES DISTRICT CouRT
Western District of Washington

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v.

Donnie P. Cheatham Case Number: 2: 18CR0013 lRAJ-004
USM Number: 48770-086

Robert Flennaugh II
Dcfendant’s Attomey

THE DEFENDANT:
pleaded guilty to count(s) l of the Superseding Indictment

|:| pleaded nolo contendere to count(s) _
Which Was accepted by the court.

|:I Was found guilty on count(s) _ _
after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
Zl U.S.C. §§ 84l(a)(l), Conspiracy to Distribute Controlled Substances 06/06/2018 l

841(b)(i)(c), and 846

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

|:l The defendant has been found not guilty on count(s)
Count(s) 3 is |j are dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States attorney for this district Within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgme are fully paid. If ordered to pay
a es in

 

restitution, the defendant must notify the court and United States Attorne\* of mater'§$ ch nomic circumstances

HJK

.f{§'si antl'fn'te .tates §ttorney L'

rF - AZ,'?Q_I‘?

`io .Jud en r\

SignWof`_l'u'dge

The Honorable Richard A. J ones

United States District Judge
Name and Title ofJudge

th ;LOL‘f.

Date ' \

A0245B (Rcv. 11/16`) Judgment in a Crimiiial Case
Sheet 2 _ Imprisonment

Judgment _ Page 2 of 7
DEFENDANT: Donnie P. Cheatham
CASE NUMBER: 2218CR00131RAJ-004

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
./
/.`Me, Scrv ' ____

E The court makes the following recommendations to the Bureau of Prisons:

U The defendant is remanded to the custody of the United States Marshal.

l:] The defendant shall surrender to the United States Marshal for this district:
ll at |:| a.m. |:| p.m. on

 

|:| as notified by the United States Marshal.

|:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
l:i before 2 p.m. on
l:| as notified by the United States Marshal.
|:l as notified by the Probation or Pretrial Services Oft`ice.

 

 

 

 

 

RETURN
l have executed this judgment as folloWs:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

A0245B (Rev. 11/16) Judginent in a Criminal Case
Sheet 3 _ Supervised Release

DEFENDANT: Donnie P. Cheatham
CASE NUMBER: 2:18CR00131RAJ-004

SUPERVISED RELEASE

Upon release from impr'sonment, you will be on supervised release for a term of :

~/]l,\ree (?> -{.e¢r_$

 

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

N’._`

Judgment _ Page 3 of 7

3. You must refrain fro_m any unlawful use of a controlled substance You must submit to one drug test within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

l:| The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of

future SubeanC€ abU.S€. (check y‘applicable)

4. |j You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence

Of reStitlltiOIl. (check grapplz`cable)

5. You must cooperate in the collection of DNA as directed by the probation officer. (check zfapplicable)
|:| You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.

§ 20901_, et se_q.) as directed by the probation officer, the Bure_au of Prisons, _or lany state sex offender registration
agency in which you reside, work, are a student, or were convicted of a qualifying offense. (check g”q)plz'cable)

7. l:l You must participate in an approved program for domestic violence. (check ifqz)plicable)

You must com ly with the standard conditions that have been adopted by this court as well as with any additional

conditions on t e attached pages.

A0245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 3A _- Su]_iervised Release

 

Judgment _ Page 4 nl' 7
DEFENDANT: Donnie P. Cheatham
CASE NUMBER: 2:18CR00131RAJ-004

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are im osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep inforrned, report to the court about, and bring about improvements
iri your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside wi_thin 72 hours
of_ your release from irn risonment, unless the probation officer instructs you to report to a different probation office or
within a different time rame.

2. After initially reporting to the probation offioe, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You mu_st not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. Yo_u must live at a place approved by the probation officer. If you plan to change where ou live or anything about your
living arrangements (such as the people you live with_), you must notify the pro ation of ic_er at least 10 days before the
change. If notifying the probation of icer in advance is not ossible due to unanticipated circumstances, you must notify
the probation officer within 72 hours of becoming aware o a change or expected c ange.

6. You m_ust allow the probation officer to_visit you at any tim_e at your horne or elsewhere, and you must permit the_ _
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full t_ime (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. If you do not have full-time employment you must try to find full-time employment, unless
the probation officer excuses y_ou from doing _so. If you plan to change where you work or anything about your work
(such as lyour position or your job res onsibilities), you must notify the probation officer at least 10 days before the
change. f notifying the probation o cer at least 10 days in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware o a change or expected change.

8. You must not communicate or interact with someone you know is_ engaged in criminal activity. If yo_u know someone
has been _co_nvicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive dev_ice,_ or dangerous Weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

ll. _You must not act or make a_ny agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and fyou must comply with that instruction The probation
officer may contact the person and confirm that you have noti ied the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Off`ice Use Only

A U._S. probation officer has instructed_n_'ie on the conditions specified by the court and has provided me with a written copy
of this judgment containing these conditions For further information regarding these conditions, see Overvz'ew of Probation
and Supervised Release Condz'tions, available at www.uscourts.gov.

Defendant’s Signature Date

 

A0245B (Rev. 1 1/16) Judgrneut in a Criminal Case

Sheet 3D _ Supervised Release
_______-________

Judgment _ Page 5 of 7
DEFENDANT: Donnie P. Cheatham
CASE NUMBER: 2:18CR00131RAJ-004

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall participate as instructed by the U.S. Probation Officer in a program approved by the
probation office for treatment of narcotic addiction, drug dependency, or substance abuse, which may
include testing to determine if defendant has reverted to the use of drugs or alcohol. The defendant shall
also abstain from the use of alcohol and/or other intoxicants during the term of supervision Defendant
must contribute towards the cost of any programs, to the extent defendant is financially able to do so, as
determined by the U.S. Probation Officer. In addition to urinalysis testing that may be a part of a formal
drug treatment pro gram, the defendant shall submit up to eight (8) urinalysis tests per month.

2. The defendant shall provide the probation officer with access to any requested financial information
including authorization to conduct credit checks and obtain copies of the defendant's federal income tax
returns.

3. The defendant shall not associate with any known gang members.

4. The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers,
computers (as defined in 18 U.S.C.§1030(e)(1)), other electronic communications or data storage
devices or media, or office, to a search conducted by a United States probation officer, at a reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
violation of a condition of supervision Failure to submit to a search may be grounds for revocation The
defendant shall warn any other occupants that the premises may be subject to searches pursuant to this
condition

5. The defendant shall complete_ "l'O hours of community service as approved and directed by the
probation officer, to be complete_d within the first _L year)/of supervision 01
\

   

 

Satelli`te téchnologylf’erea p'e'rrod~of"»"*°~days`ATHe deferrde restricted to his/her resid e at all times
7 i ious .-ser~vices;; medical "iegal”:reasons or as o e ise approved by the
loca on monitoring specialist Ihe defendant sh_a_ll _abi e y h e uirements, and must

contribute towardser costs oftheMothe extent financially able, as _deferr_ri.ine _,y§ ,_ ,e_*lo`ca`tion

M»H§IHH§ST)TW'__

 

 
  

A0245B (Rev. l 1/16) Judgment in a Criminal Case
Sheet 5 _ Criminal Monetar'y Penaltics

 

Judgment - Page 6v of 7
DEFENDANT: Donnie P. Cheatham

CASE NUMBER: 2:18CR00131RAJ-004
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100 Not applicable Waived Not applicable
|:| The determination of restitution is deferred until . An Amendea’Judgment in a Criminal Case (AO 245C)

will be entered after such determination

|:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name of Payee Total Loss* Restitution Ordered Priority or Percentage

 

roTALs S_ Q.QQ $ 0.00

|:| Restitution amount ordered pursuant to plea agreement 3

l:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:

[:| the interest requirement is waived for the [j fine |:l restitution
l:l the interest requirement for the lj fme l:l restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fme and, accordingly, the imposition
of a fme is waived

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findirigs for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before Apri123, 1996.

A0245B (Rev. 11/16) Judgment in a Criminal Case

Sheet 6 _ Schedulc of Payments
Judgment _ Page 7 of 7

DEFENDANT: ' Donnie P. Cheatham .
CASE NUMBER: 2:18CR00131RAJ-004

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT IS DUE IMMEDIATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period of imprisonment, no less than 25% of their inmate gross monthly income or 325.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendant's gross
monthly household income, to commence 30 days after release from imprisonment

|:l During the period ofprobation, in monthly installments amounting to not less than 10% of the defendant's gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. ,The defendant shall pay more than the amount established whenever possible The
defendant must notify the Court, the United States Probation Office, and the United States Attorney's Office of any
material change in the defendant's financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inmate Financial Responsibility Program are made to the United States District Court,
Westem District of Washington For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

I:l

Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Arnount, Ioint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs,

